EX-99.23(p)(113) CODE OF ETHICS Waddell & Reed Financial, Inc. Waddell & Reed, Inc. Waddell & Reed Investment Management Company Fiduciary Trust Company of New Hampshire Waddell & Reed Advisors Funds Ivy Funds Variable Insurance Portfolios Waddell & Reed InvestEd Portfolios, Inc. Ivy Funds Ivy Investment Management Company Ivy Funds Distributor, Inc. Waddell & Reed Services Company November 19, 2008 1. Preface Rule 17j-1 under the Investment Company Act of 1940 (the "Act") requires registered investment companies and their investment advisers and principal underwriters to adopt codes of ethics and certain other requirements to prevent fraudulent, deceptive and manipulative practices.Each investment company in Waddell & Reed Advisors Funds, Ivy Funds Variable Insurance Portfolios, Inc. and Waddell & Reed InvestEd Portfolios, Inc. (collectively, the "W&R Funds") Ivy
